DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 18-37 are objected to because of the following informalities: improper antecedence. Each subsequent recitation of a step of the method should be preceded by the word “the.” The following amendments are suggested but may not be exhaustive; Applicant is advised to review the claims: 
Claims 19 and 29: “wherein the translating”
Claims 21 and 31: “wherein the articulating” 
Claim 21: “by the translating”
Claims 23 and 33: “wherein the rotating the [[a]] first portion” 
Claims 24 and 34: “wherein the translating” 
Claims 25 and 35: “wherein the rotating the [[a]] second portion” 
Claims 26 and 36: “wherein the translating”
Claims 27 and 37: “wherein the translating”
Appropriate correction is required. 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 25, 26, and 28-37 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to Claims 23 and 33, the limitations “wherein rotating a first portion of the handle assembly includes rotating a first actuation mechanism” are not supported by the specification as originally filed. Rotating the first portion of the handle assembly is disclosed as the same step as rotating the first actuation mechanism, i.e. the first portion is the first actuation mechanism. 
As to Claims 25 and 35, the limitations “wherein rotating a second portion of the handle assembly includes rotating a second actuation mechanism” are not supported by the specification as originally filed. Rotating the second portion of the handle assembly is disclosed as the same step as rotating the second actuation mechanism, i.e. the second portion is the second actuation mechanism. 

As to Claim 28, the limitation “rotating an inner shaft extending along a first axis of a surgical instrument and contained within an outer sleeve to attach an implant to a drive member extending along a second axis” is not supported by the specification as originally filed. Rotating of the inner shaft is not disclosed to attach an implant to a drive member, but rather rotating of the inner shaft rotates the drive member to attach an implant to tissue. As shown in Fig. 2, the driver member is not threaded but polygonally shaped, such that rotation would not attach it to an implant. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26, 33, 35, and 36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to Claim 22, the limitation “rotating a first portion of a handle assembly” renders the claim indefinite, as it is unclear if this rotating step is the same rotating as the rotating the inner shaft to rotate the drive member (Claim 18), i.e. if rotating the first portion of the handle assembly also rotates the inner shaft, or if a different step of rotating. For examination purposes, the limitation will be interpreted in the former instance, as part of the same rotating step. 
is the first actuation mechanism or if the first portion and the first actuation mechanism are distinct, i.e. the first portion comprises the first actuation mechanism. For examination purposes, the limitations will be interpreted in the former instance. 
As to Claims 25 and 35, the limitations “wherein rotating a second portion of the handle assembly includes rotating a second actuation mechanism” render the claims indefinite, as it is unclear if the second portion is the second actuation mechanism or if the second portion and the second actuation mechanism are distinct, i.e. the second portion comprises the second actuation mechanism. For examination purposes, the limitations will be interpreted in the former instance. 
As to Claims 26 and 36, the limitations “a first hinge” and “a second hinge” render the claims indefinite, as it is unclear if the first and second hinges refer back to the first and second pivot points (Claims 18 and 28) or to different hinges. For examination purposes, the limitations will be interpreted in the former instance. 










Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuation mechanism” in Claims 23, 25, 33, and 35; “a drive member” and “a coupling member” in Claims 18 and 28; and “an activation member” in Claims 19 and 29.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 18, 19, 26-29, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 8,568,417 to Petrzelka et al. (hereinafter, “Petrzelka”), in view of U.S. Patent Application Publication No. US 2013/0072936 to To et al. (hereinafter, “To”). 
As to Claims 18, 19, 26, and 27, Petrzelka discloses a method of operating a surgical instrument including an outer sleeve (110, 117) extending along a first axis, shown in FIGs. 3-4, an inner shaft (106, 107) supported by the outer sleeve rotatable about the first axis (col. 5 / ll. 32-33; col. 8 / ll. 16-18, 47-50), a drive member (108) extending along a second axis, and a coupling member (111) connected to the outer sleeve and a retainer (112) containing the drive member (col. 8 / ll. 24-26), the method comprising rotating the inner shaft about the first axis to rotate the drive member about the second axis (col. 8 / ll. 
Petrzelka is silent as to a coupling member pivotably connected to the outer sleeve and a retainer containing the drive member, and translating the outer sleeve along the first axis causing the coupling member to pivot about first and second pivot points to angulate the second axis relative to the first axis; wherein translating the outer sleeve includes causing the coupling member to restrain a distance between a first hinge on the outer sleeve and a second hinge on the retainer. 
To teaches that an articulating surgical instrument, shown in FIGs. 6A-6C, may comprise additional housing segments to permit articulation or pivoting at two or more locations [0023]. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Petrzelka’s surgical instrument to comprise additional segments to permit articulation or pivoting at two or more locations, as taught by To, to allow greater precision and a greater range of motion in locating the drive member with respect to the target tissue, and since the mere duplication of the essential working parts of a device involves only routine skill in the art. The coupling member (Petrzelka, 111) would be modified to have a proximal pivot, like the proximal pivot of 

As to Claims 28, 29, 36, and 37, Petrzelka discloses a method comprising rotating an inner shaft (106) extending along a first axis of a surgical instrument (col. 5 / ll. 32-33; col. 8 / ll. 16-18, 47-50) and contained within an outer sleeve (110, 117) to attach an implant (124) to a drive member (108) extending along a second axis (col. 9 / ll. 46 – col. 10 / ll. 28), shown in FIGs. 3, 4, and 8-13, the drive member contained within a retainer (112) and coupled to the inner shaft through a universal joint (107; under broadest reasonable interpretation, a universal joint is a coupling that can transmit rotary power by a shaft over a range of angles; the coupling 107 couples the drive member to the inner shaft and transmits rotary power from shaft 106 over a range of angles, i.e. the shaft, coupling/joint, and drive member rotate simultaneously while the angle of articulation is adjusted from for example FIG. 3 to FIG. 4; col. 8 / ll. 47-50); and translating the outer sleeve along the first axis causing the retainer to pivot about a pivot point (about 008) to angulate the second axis relative to the first axis (col. 8 / ll. 32-47, col. 9 / ll. 4-38; proximal translation of 109 relative to 110/117 corresponds to and can be interpreted as the opposite distal translation of the outer sleeve 110/117 relative to 109; distal translation of the outer sleeve 110/117 changes the relative longitudinal position of the inner shaft and the outer sleeve, 
Petrzelka is silent as to translating the outer sleeve along the first axis causing a coupling member pivotably coupled to the outer sleeve by a first pivot point and the retainer by a second pivot point to angulate the second axis relative to the first axis; wherein translating the outer sleeve includes causing the coupling member to restrain a distance between a first hinge on the outer sleeve and a second hinge on the retainer. 
To teaches that an articulating surgical instrument, shown in FIGs. 6A-6C, may comprise additional housing segments to permit articulation or pivoting at two or more locations [0023]. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Petrzelka’s surgical instrument to comprise additional segments to permit articulation or pivoting at two or more locations, as taught by To, to allow greater precision and a greater range of motion in locating the drive member with respect to the target tissue, and since the mere duplication of the essential working parts of a device involves only routine skill in the art. The coupling member (Petrzelka, 111) would be modified to have a proximal pivot, like the proximal pivot of the retainer (Petrzelka, 112) where the retainer is connected to the coupling member. Then, the coupling member would be pivotably coupled to the outer sleeve at this proximal pivot (a first pivot point), and the coupling member would be pivotably coupled to the retainer (at a second pivot point), and the translating of the outer sleeve would cause the coupling member to pivot about the first and second pivot points to angulate the second axis relative to the first axis. The translating of the outer . 

Claims 20-25 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Petrzelka in view of To (hereinafter, “Petrzelka/To”), as applied to Claims 18, 19, 26-29, 36, and 37 above, and further in view of U.S. Patent No. US 8,506,636 to Dye. 
As to Claims 20-25, Petrzelka/To disclose wherein the surgical instrument includes an implant (124) coupled to at least one of the inner shaft and the outer sleeve (implant coupled to inner shaft via drive member; col. 9 / ll. 46 – col. 10 / ll. 28), shown in FIGs. 3, 4, and 8-13, the method further comprising inserting the surgical instrument through an incision (col. 3 / ll. 27); wherein articulating the implant is caused by translating the outer sleeve (col. 9 / ll. 4-38; col. 11 / ll. 7-15); further comprising rotating a first portion (e.g. manual driver handle or internal workings of 101 that rotate to thereby rotate 118 and the inner shaft; additionally or alternatively, the first portion may comprise shaft 118 which is part of the handle assembly; col. 9 / ll. 4-22) of a handle assembly (handle assembly comprising all parts proximal to and including 117) coupled to the inner shaft (via 118) to release the implant (col. 11 / ll. 13-15); wherein rotating a first portion of the handle assembly includes rotating a first actuation mechanism (handle of manual driver handle or proximal part of 118) disposed on a proximal end of the handle assembly; wherein translating the outer sleeve includes rotating a second portion (117) of the handle assembly (col. 9 / ll. 4-38); wherein rotating a second portion of the handle assembly includes rotating a second actuation mechanism (threads on 117) disposed on a distal end of the handle assembly. 

Dye teaches a method of operating a surgical instrument, wherein the surgical instrument includes an implant coupled to the instrument, the method comprising inserting the surgical instrument through an incision in an anterior posterior direction; and articulating the implant into an intervertebral disc space in a medial lateral direction; and releasing the implant within the intervertebral disc space (col. 10 / ll. 23-40), shown in FIGs. 7A-8B. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to utilize the articulating surgical instrument of Petrzelka/To to perform the method required by Dye, wherein the instrument is used to place an implant within the intervertebral disc space by an anterior posterior approach, wherein the articulating instrument is able to articulate the implant into a different medial lateral direction after insertion, so as to provide a minimally invasive procedure from a direction of approach best suited to the patient and procedure, while offering manipulability of the placement of the implant after insertion into the disc space. 

As to Claims 30-35, Petrzelka/To disclose further comprising inserting the surgical instrument through an incision (col. 3 / ll. 27); wherein articulating the implant is caused by the translating the outer sleeve (col. 9 / ll. 4-38; col. 11 / ll. 7-15); further comprising rotating a first portion (e.g. manual driver handle or internal workings of 101 that rotate to thereby rotate 118 and the inner shaft; additionally or alternatively, the first portion may comprise shaft 118 which is part of the handle assembly; col. 9 / ll. 4-22) of a handle assembly (handle assembly comprising all parts proximal to and including 117) coupled to the inner shaft (via 118) to release the implant (col. 11 / ll. 13-15); wherein rotating a first portion of the handle assembly includes rotating a first actuation mechanism (handle of manual driver handle or 
Petrzelka/To are silent as to inserting the surgical instrument through an incision in an anterior posterior direction; and articulating the implant into an intervertebral disc space in a medial lateral direction; and releasing the implant within the intervertebral disc space. 
Dye teaches a method of operating a surgical instrument, wherein the surgical instrument includes an implant coupled to the instrument, the method comprising inserting the surgical instrument through an incision in an anterior posterior direction; and articulating the implant into an intervertebral disc space in a medial lateral direction; and releasing the implant within the intervertebral disc space (col. 10 / ll. 23-40), shown in FIGs. 7A-8B. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to utilize the articulating surgical instrument of Petrzelka/To to perform the method required by Dye, wherein the instrument is used to place an implant within the intervertebral disc space by an anterior posterior approach, wherein the articulating instrument is able to articulate the implant into a different medial lateral direction after insertion, so as to provide a minimally invasive procedure from a direction of approach best suited to the patient and procedure, while offering manipulability of the placement of the implant after insertion into the disc space. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                 

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775